Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, 9-15, 17-19,31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The indicated allowability of claims 1, 2, 4, 5, 7, 9-15, 17-19,31-34 is withdrawn in view of the newly discovered reference(s) to TENNEY et al. (US 20100124203).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, 18, 31, 33, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TENNEY et al. (US 20100124203).

Regarding claims 1, 18, TENNEY et al. (US 20100124203) teaches a communication method, comprising: 
receiving, at an access terminal while in a radio resource control (RRC) connected state with a source access point (par. 58, 59, RRC reconfiguration message), one or more configuration messages configuring the access terminal for autonomous handover and including a parameter defining one or more autonomous handover triggering events, wherein the one or more autonomous handover triggering events comprise a signal strength trigger (fig. 4 block 406, par. 59, 61, this indication may specify the condition that controls when the access terminal is to execute handover (e.g., whether the signal strength of a target is greater than or equal to a handover threshold)); 
performing, at the access terminal, one or more mobility measurements on a communication medium, wherein the performing comprises measuring, over a reference signal measurement timing configuration (MTC) window, one or more signal strengths associated with a target access point (par. 63, 64, monitor RF conditions (e.g., pilot signals) associated with the target access points and/or the serving access point to determine when to initiate handover…this condition may be defined in terms of a signal strength differential between a serving access point and a target access point, in terms of a timer that tracks how long the target access point remains stronger than the serving access point, in terms of absolute signal strength levels at the target, or in terms of a signal-to-interference ratio; the timer that tracks how long the target access point remains stronger than the serving access point would indicating the MTC window); 
monitoring, at the access terminal, for the one or more autonomous handover triggering events based on the one or more mobility measurements (fig. 4 block 406, par. 59, 61, 63, 64, monitoring the condition for handover), wherein the monitoring comprises: 
calculating a signal strength associated with the target access point based on the one or more signal strengths measured over the reference signal MTC window (par. 63, 64, monitor RF conditions (e.g., pilot signals) associated with the target access points and/or the serving access point to determine when to initiate handover…this condition may be defined in terms of a signal strength differential between a serving access point and a target access point, in terms of a timer that tracks how long the target access point remains stronger than the serving access point, in terms of absolute signal strength levels at the target, or in terms of a signal-to-interference ratio; signal strength differential between a serving access point and a target access point…terms of absolute signal strength levels at the target would indicating the calculating a signal strength associated with the target access point); and 
determining whether the signal strength associated with the target access point satisfies a signal strength threshold (par. 63, 64, 66, the condition may involve determining whether a received signal strength (e.g., absolute signal strength) of a signal from a target access point is greater than or equal to a received signal strength threshold); and 

performing, at the access terminal, an autonomous handover from the source access point to the target access point based on the monitoring (fig. 4 block 412, par. 63, 72, handover based on monitoring), wherein the autonomous handover is performed at least in response to a determination that the signal strength associated with the target access point satisfies the signal strength threshold (fig. 4 block 412, par. 66, 72, the access terminal initiates the handover if the condition is met), and wherein the access terminal does not monitor the source access point after the autonomous handover is triggered (fig. 4 block 410, par. 67, 68, 69, the condition for triggering handover over monitoring over a period of time as indicated by par. 68, “the condition may involve determining whether a specified condition (e.g., a particular signal condition such as high signal strength) is met for a defined period of time” and par. 69, “the condition may relate to whether the received signal strength of a signal from the serving access point is at or below a signal strength threshold (e.g., for a defined period of time or at any time)”, which would implicitly indicating that monitoring at a period of time and stop monitoring at the end of period of time and the condition for trigger is met, it would indicating the access terminal does not monitor the source access point after the condition is meet or triggering the handover).

Regarding claims 2, 31, TENNEY et al. (US 20100124203) teaches the method of claim 1, wherein the one or more configuration messages are received at the access terminal from the source access point (par. 38, 39, an access terminal receives the threshold information sent by its serving access point; par. 58, the serving access point then sends a message (e.g., an advance handover command) to the access terminal…in addition to identifying one or more prepared access points, the message includes an indication to delay a handover operation until a condition is met) and comprise: a neighbor list of one or more access points to which autonomous handover is allowed; a priority parameter associated with at least one of the one or more access points to which autonomous handover is allowed; or any combination thereof (par.38, 39, in some cases a given threshold may be applicable to a set of access points (e.g., a defined set or class) or to all targets generally; par. 58, the serving access point then sends a message (e.g., an advance handover command) to the access terminal…in addition to identifying one or more prepared access points, the message includes an indication to delay a handover operation until a condition is met); 

Regarding claim 4, TENNEY et al. (US 20100124203) teaches the method of claim 1, wherein the autonomous handover is performed by the access terminal independently of any handover command from the source access point (fig. 4 block 412, par. 72, the access terminal initiates the handover if the condition is met).

Regarding claim 5, TENNEY et al. (US 20100124203) teaches the method of claim 4, wherein the one or more autonomous handover triggering events comprise one or more dedicated triggering events that correspond to autonomous handover and are distinct from other triggering events that correspond to access-point-directed handover (fig. 4 block 410, par. 67, 68, 69, the condition for triggering handover over monitoring over a period of time; par. 72, the access terminal initiates the handover if the condition is met ).

Regarding claim 9, TENNEY et al. (US 20100124203) teaches the method of claim 1, wherein the priority parameter prioritizes macro cell access points over small cell access points (par. 35, a serving access point may define access point-specific thresholds such that handovers to access points of a given class (e.g., larger coverage access points such as macro access points) are conducted more aggressively than handovers to access points of a different class (e.g., smaller coverage access points such as femto access points) .

Regarding claim 33, TENNEY teaches the method of claim 1, wherein the communication medium is shared between multiple radio access technologies (RATs) (par. 76, enable the access terminal to operate on multiple frequencies and/or communicate via different technologies).

Regarding claim 34, TENNEY teach the method of claim 1, further comprising:
calculating a signal strength associated with the source access point (par. 69, The condition also may relate to whether the received signal strength of a signal from the serving access point is at or below a first signal strength threshold (e.g., for a first defined period of time or at any time) and whether the received signal strength of a signal from a non-serving access point is at or above a second signal strength threshold (e.g., for a second defined period of time or at any time)); and
determining whether the signal strength associated with the source access point satisfies a second signal strength threshold (par. 69, The condition also may relate to whether the received signal strength of a signal from the serving access point is at or below a first signal strength threshold (e.g., for a first defined period of time or at any time) and whether the received signal strength of a signal from a non-serving access point is at or above a second signal strength threshold (e.g., for a second defined period of time or at any time)),
wherein the autonomous handover is performed further in response to a determination that the signal strength associated with the source access point satisfies the second signal strength threshold (par. 69, 72, the access terminal initiates the handover if the condition is met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENNEY et al. (US 20100124203) in view of LI et al. (US 20150133121).

Regarding claim 7, TENNEY et al. (US 20100124203) does not teach the method of claim 2, wherein the neighbor list comprises a cell identifier, an operating frequency, or a combination thereof for each of the one or more access points to which autonomous handover is allowed.
But, LI ‘121 in a similar or same field of endeavor teaches wherein the neighbor list comprises a cell identifier, an operating frequency, or a combination thereof for each of the one or more access points to which autonomous handover is allowed (par. 49, 52, 59, 60, 61, frequency on which those cells operate on and specific identifier, which the UE performs autonomous cell change without transmitting back its measurement report).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by LI ‘121 in the system of TENNEY to identify access point.
The motivation would have been to provide identifications in order to process the information. 

Regarding claim 32, TENNEY does not teach the method of claim 1, wherein the reference signal MTC comprises a Discovery Reference Signal (DRS) Measurement Timing Configuration (DMTC) window.
But, LI ‘121 in a similar or same field of endeavor teaches wherein the reference signal MTC comprises a Discovery Reference Signal (DRS) Measurement Timing Configuration (DMTC) window (par. 188, 275, 276, 287, DRS in a DMTC window).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by LI ‘121 in the system of TENNEY to use a Discovery Reference Signal (DRS) Measurement Timing Configuration (DMTC) window.
The motivation would have been to adapt to different technologies and environments. 






Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENNEY et al. (US 20100124203) in view of YIE et al. (US 20150215847).

Regarding claim 10, TENNEY et al. (US 20100124203) teaches the method of claim 1, wherein the one or more configuration messages further comprise a parameter related to a reference signal receive power for at least one of the one or more access points to which autonomous handover is allowed (fig. 4 block 406, par. 59, 61, this indication may specify the condition that controls when the access terminal is to execute handover (e.g., whether the signal strength of a target is greater than or equal to a handover threshold)).
However, TENNEY does not teach wherein the one or more configuration messages further comprise a timing parameter related to a timing of a Discovery Reference Signal (DRS) occasion and a DRS Measurement Timing Configuration (DMTC) window for at least one of the one or more access points to which handover is allowed.
But, YIE in a similar or same field of endeavor teaches wherein the one or more configuration messages further comprise a timing parameter related to a timing of a Discovery Reference Signal (DRS) occasion and a DRS Measurement Timing Configuration (DMTC) window for at least one of the one or more access points to which handover is allowed (par. 128, 164, 165, UE receiving DRS according to the DMTC configuration including the discovery signal occasion as in par. 131, 136 and DMTC period for handover as in par. 129).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by YIE in the system of TENNEY to configure the UE monitors DRS according to a timing parameter related to a timing of a Discovery Reference Signal (DRS) occasion and a DRS Measurement Timing Configuration (DMTC) window for at least one of the one or more access points to which autonomous handover is allowed.
The motivation would have been to provide synchronization and prevent interference. 

Claims 11, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENNEY et al. (US 20100124203) in view of ZAKI (US 20070111731).

Regarding claims 11, 19, TENNEY does not teach the method of claim 1, wherein the one or more autonomous handover triggering events comprise a traffic class trigger prompting the autonomous handover based on a traffic class of a data exchange between the access terminal and the source access point being above a threshold traffic class.
But, ZAKI in a similar or same field of endeavor teaches wherein the one or more autonomous handover triggering events comprise a traffic class trigger prompting the autonomous handover based on a traffic class of a data exchange between the access terminal and the source access point being above a threshold traffic class (table 1, par. 15, 16, 17, 19, 23, utilizing frame loss rate to determine handover).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by ZAKI in the system of TENNEY to determine traffic class for service.
The motivation would have been to provide better service to different traffic class and access node. 

Regarding claim 12, TENNEY et al. (US 20100124203) teaches the method of claim 11, wherein the one or more autonomous handover triggering events further comprise a signal strength trigger in combination with the second trigger prompting the autonomous handover based further on a signal strength of the target access point being above a threshold signal strength (par.64-69, different conditions for triggering cell change including signal strength).
But, TENNEY does not teach the combination with the traffic class trigger prompting the handover;
But, ZAKI in a similar or same field of endeavor teaches the combination with the traffic class trigger prompting the handover (table 1, par. 15, 16, 17, 19, 23, utilizing frame loss rate to determine handover).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by ZAKI in the system of TENNEY to determine traffic class for service.
The motivation would have been to provide better service to different traffic class and access node. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENNEY et al. (US 20100124203) in view of PEDERSEN et al. (US 20160021585).

Regarding claim 13, TENNEY do not teach the method of claim 1, wherein the one or more autonomous handover triggering events comprise a travel speed trigger prompting the autonomous handover based on a travel speed of the access terminal being above a threshold.
But, PEDERSEN in a similar or same field of endeavor teaches wherein the one or more autonomous handover triggering events comprise a travel speed trigger prompting the autonomous handover based on a travel speed of the access terminal being above a threshold (par. 85, 88, 91, 93, 100, higher velocities serve by macro-layer and based on the speed, the UE conducting the autonomous request to target cell (Scell) or not).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by PEDERSEN in the system of TENNEY to apply travel speed to trigger handover.
The motivation would have been to quality and guarantee of service to different data. 

Regarding claim 14, TENNEY teaches the method of claim 13, wherein the one or more autonomous handover triggering events further comprise a signal strength trigger in combination with other triggers prompting the autonomous handover based further on a signal strength of the target access point being above a threshold signal strength (par.64-69, different conditions for triggering cell change including signal strength).
However, TENNEY does not teach wherein the one or more autonomous handover triggering events comprise a travel speed trigger.
But, PEDERSEN in a similar or same field of endeavor teaches wherein the one or more autonomous handover triggering events comprise a travel speed trigger prompting the autonomous handover based on a travel speed of the access terminal being above a threshold (par. 85, 88, 91, 93, 100, higher velocities serve by macro-layer and based on the speed, the UE conducting the autonomous request to target cell (Scell) or not).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by PEDERSEN in the system of TENNEY to apply travel speed to trigger handover.
The motivation would have been to quality and guarantee of service to different data. 

Regarding claim 15, TENNEY teaches the method of claim 13, wherein the one or more autonomous handover triggering events further comprise a cell type trigger in combination with the other triggers prompting the autonomous handover based further on a cell type of the target access point (par.64-69, different conditions for triggering cell change including signal strength; par. 35, a serving access point may define access point-specific thresholds such that handovers to access points of a given class (e.g., larger coverage access points such as macro access points) are conducted more aggressively than handovers to access points of a different class (e.g., smaller coverage access points such as femto access points)).
However, TENNEY does not teach wherein the one or more autonomous handover triggering events comprise a travel speed trigger.
But, PEDERSEN in a similar or same field of endeavor teaches wherein the one or more autonomous handover triggering events comprise a travel speed trigger prompting the autonomous handover based on a travel speed of the access terminal being above a threshold (par. 85, 88, 91, 93, 100, higher velocities serve by macro-layer and based on the speed, the UE conducting the autonomous request to target cell (Scell) or not).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by PEDERSEN in the system of TENNEY to apply travel speed to trigger handover.
The motivation would have been to quality and guarantee of service to different data. 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENNEY et al. (US 20100124203) in view of LI et al. (US 20180184317).

Regarding claim 17, TENNEY does not explicitly teach the method of claim 1, wherein the one or more autonomous handover triggering events further comprise a Discovery Reference Signal (DRS) activity trigger; and the monitoring for the one or more autonomous handover triggering event comprises:
determining a DRS activity factor associated with a number of DRS instances measured within a DRS measurement window; and
determining whether the DRS activity factor exceeds a DRS activity factor threshold.
But, LI et al. (US 20180184317) in a similar or same field of endeavor teaches wherein the one or more autonomous handover triggering events further comprise a Discovery Reference Signal (DRS) activity trigger (par. 255, 257, 275, measuring the DRS signal for handover, the trigger event is when the measurement result meets a preset threshold); determining a DRS activity factor associated with a number of DRS instances measured within a DRS measurement window (fig. 4c, par. 206, 257, 258, DRS for multiple target cells detection in the DMTC window and using to determine the RSRQ and RSRP indicating the quality of the DRS or DRS activity factor); and
determining whether the DRS activity factor exceeds a DRS activity factor threshold (par. 255, 257, 284, 285, handover based on measurement compare with threshold).

Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by LI et al. (US 20180184317) in the system of TENNEY to configure the UE monitors DRS according to a timing parameter related to a timing of a Discovery Reference Signal (DRS) occasion and a DRS Measurement Timing Configuration (DMTC) window for at least one of the one or more access points to which autonomous handover is allowed.
The motivation would have been to provide synchronization and prevent interference. 

Allowable Subject Matter
Claims 20, 23, 24, 25, 26, 27, 28, 29 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 20, 29, the argument filed on 11/24/2019 found to be persuasive regarding to the ZAKI and WANG HELMERSSON that the prior art of record would fails to teach or make obvious the claims. 
Claims 23-28 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/02/2022